 Fill in this information to identify the case:
 Debtor 1         David Alan Richardson, deceased
 Debtor 2         Deborah Sue Richardson
                   (Spouse, if filing)
 United States Bankruptcy Court for the: Northern____ District of Ohio
                                                                         (State)
 Case number: _17-51495-amk______________________



Official Form 410S1
Notice of Mortgage Payment Change                                                                                                                  12/15
If the debtor’s plan provides for payment of postpetition contractual installments on your claim secured by a security interest in the debtor’s principal
residence, you must use this form to give notice of any changes in the installment payment amount. File this form as a supplement to
your proof of claim at least 21 days before the new payment amount is due. See Bankruptcy Rule 3002.1

Name of Creditor: The Bank of New York Mellon f/k/a The                               Court Claim No. (if known): 6
Bank of New York as successor trustee for JPMorgan
Chase Bank, N.A., as Trust ee for the benefit of the
Certificateholders of Equity One ABS, Inc. Mortgage Pass -
Through Certificates Series 2003 -2

Last four digits of any number                                                        Date of Payment Change:
you use to identify the debtor's                XXXXXX6081
account:                                                                              Must be at least 21 days after date of     August 1, 2019
                                                                                      this notice.

                                                                                      New total payment:
                                                                                                                                 $847.35
                                                                                      Principal, interest, and escrow, if any

Part 1:        Escrow Account Payment Adjustment

Will there be a change in the debtor's escrow account payment?

     No.
     Yes. Attach a copy of the escrow account statement prepared in a form consistent with applicable nonbankruptcy law. Describe
     the basis for the change. If a statement is not attached, explain why:



            Current escrow payment: $217.81                                          New escrow payment: $257.95

Part 2:        Mortgage Payment Adjustment

Will the debtor’s principal and interest payment change based on an adjustment to the interest rate in the debtor’s variable-rate account?

     No.
     Yes. Attach a copy of the rate change notice prepared in a form consistent with applicable nonbankruptcy law. If a notice is not
     attached, explain why:

            Current interest rate:                                   %               New interest rate:                           %

            Current principal and interest payment:                                  New principal and interest payment:


Part 3:        Other Payment Change

Will there be a change in the debtor’s mortgage payment for a reason not listed above?

      No
      Yes. Attach a copy of any documents describing the basis for the change, such as a repayment plan or loan modification agreement.
     (Court approval may be required before the payment change can take effect.)

            Reason for change:

            Current mortgage payment: $807.21                                        New mortgage payment: $847.35




Official Form 410S1                                               Notice of Mortgage Payment Change                                               Page 1
             17-51495-amk                 Doc         FILED 06/26/19               ENTERED 06/26/19 13:49:29                    Page 1 of 6
Debtor 1          David Alan Richardson, deceased                                                     Case number: _17-51495-amk_____________
                  First Name             Middle Name             Last Name




 Part 4:           Sign Here

 The person completing this notice must sign it. Sign and print your name and your title, if any, and state your address and
 telephone number.

 Check the appropriate box

       I am the creditor.
       I am the creditor’s authorized agent.

 I declare under penalty of perjury that the information in this Notice is true and correct to the best of my knowledge,
 information, and reasonable belief.

 X         /s/ Chris E. Manolis                                                               Date:       6/26/2019
           Signature




 Print:                 Chris E. Manolis, Esq.                                                Title Attorney for Creditor
                        First Name                Middle Name           Last Name


 Company                Shapiro, Van Ess, Phillips & Barragate, LLP


 Address                4805 Montgomery Road, Suite 320
                        Number           Street


                        Norwood, OH 45212
                        City                                    State     ZIP Code


 Contact phone          (513) 396-8100                                                        Email cmanolis@logs.com




              17-51495-amk               Doc           FILED 06/26/19                ENTERED 06/26/19 13:49:29                    Page 2 of 6
                                CERTIFICATE OF SERVICE

       The undersigned does hereby certify that on the 26th day of June, 2019, a copy of the
foregoing was served to the following:

Via the Court’s Electronic Case Filing System on these entities and individuals who are listed on
the Court's Electronic Mail Notice List:

       James F Ciccolini, on behalf of Deborah Sue Richardson, debtor(s), at
       boston2021@msn.com

       Keith Rucinski, on behalf of the Chapter 13 Trustee’s office at
       krucinski@ecf.epiqsystems.com

       United States Trustee at Registered address @usdoj.gov

And by regular U.S. mail, postage prepaid, on:

       Deborah Sue Richardson, 356 Franklin Avenue, Barberton, OH 44203




                                             /s/ Chris E. Manolis
                                             Shapiro, Van Ess, Phillips & Barragate, LLP
                                             Chris E. Manolis (OH-0076197)
                                             4805 Montgomery Road, Suite 320
                                             Norwood, OH 45212
                                             Phone: (216) 373-3117
                                             Fax: (847) 627-8805
                                             Email: cmanolis@logs.com




 17-51495-amk      Doc     FILED 06/26/19        ENTERED 06/26/19 13:49:29         Page 3 of 6
                                                                   PHH Mortgage Services
                                                                   P.O. Box 5452
                                                                   Mt. Laurel, NJ 08054-5452


    Your annual escrow statement                                                                       Loan numbe
    May 28, 2019
                                                                                                       Questions?
                                                                                                       Visit us at
                                                                                                       www.MortgageQuestions.com
                                            OC                                                         Call toll free 1-877-744-2506
            EST DAVID A RICHARDSON                                                                     Fax 1-856-917-8300
            356 FRANKLIN AVE
            BARBERTON, OH 44203-2806




Why am I getting this statement?
In accordance with federal guidelines your escrow account is reviewed at least one time per year; however, certain circumstances
may require an additional review. This statement is a result of that review known as an escrow analysis statement, which determines
if sufficient funds are available to pay your taxes and/or insurance. This statement is a projection of your escrow account and may
also include a history of the escrow activity on your loan since the time you last received an escrow analysis statement. The
enclosed update follows notice of the account's involvement in a bankruptcy petition, filed on June 25, 2017 under chapter 13 of
the Bankruptcy Code. This statement should be reviewed carefully. The mortgage payment may be affected. Please contact us at
the number above if this account is not part of a Chapter 13 proceeding or plan. If this account has filed for any other Bankruptcy
protection or received an Order of Discharge in a Chapter 7 bankruptcy case, or received any other discharge under the U.S.
Bankruptcy Code that applied to the referenced property, please be advised that this Notice is for information purposes only and
not intended as an attempt to collect a debt against you personally.

What does this mean to me?
Because your escrow account is projected to have less money than is needed, there is a shortage of $1,067.70.
Option 1) Do Nothing: The monthly shortage for the next 36 months is $29.66 and will automatically be added to your monthly
payment beginning August 2019. Your new monthly payment for August 2019 will be $847.35.
Option 2) Pay the escrow shortage as a lump sum using the attached shortage coupon. If you pay your escrow shortage by July
20, 2019, then your new monthly payment will be $817.69 effective with your August 2019 mortgage payment.

What is a shortage?
    A shortage is the difference between the anticipated escrow balance and the required escrow balance at the beginning of the
    analysis cycle. A shortage typically results from changes in taxes and/or insurance. Please refer to the enclosed FAQ for additional
    information.
Anticipated escrow account balance (as of July 31, 2019):                                      -$ 1,700.45
Escrow adjusted per Proof of Claim*                                                              $1,317.56
Required escrow account balance (as of July 31, 2019 ):                                            $684.81
Difference resulting in an escrow account shortage:                                              $1,067.70
*This amount reflects the adjustment made for the Bankruptcy Proof of Claim:
a




                                                                                                                                                See reverse è

This communication is from a debt collector attempting to collect a debt; any information obtained will be used for that purpose. However, if the debt is in
active bankruptcy or has been discharged through bankruptcy, this communication is provided purely for informational purposes only with regard to our
secured lien on the above referenced property. It is not intended as an attempt to collect a debt from you personally.
Tear off here                                                                                                                                    Page 1 of 3

Escrow analysis                                                                Borrower Name: EST DAVID A RICHARDSON
Coupon                                                                         Loan Number:

                                                                               c I choose to repay the shortage of $ ___________________ in full.
    Shortage Amount: $1,067.70
                                                                                   Make the check payable to PHH Mortgage Services and mail it with
                                                                                   this coupon in the envelope provided. Your lump sum payment must be
                                                                                   received by July 20, 2019 to be effective with your August 2019
                                                                                   payment.

                PHH Mortgage Services                                              You may also pay your shortage online by visiting the website shown at
                PO BOX 371867                                                      the top of this statement.
                PITTSBURGH, PA 15250-7867




                   17-51495-amk          Doc       FILED 06/26/19                ENTERED 06/26/19 13:49:29                     Page 4 of 6
 What is my new monthly payment?
 The following table reflects your current monthly payment and new monthly payment for each option:
                       Current Payment      New Payment with Shortage - Opt 1 New Payment without Shortage - Opt 2
 Principal & Interest            $589.40                    $589.40                      $589.40
 Escrow Deposit                  $217.81                    $228.29                      $228.29
 Escrow Shortage                                             $29.66
 Total Payment                   $807.21                    $847.35                      $817.69

 If your payment is issued by a third party, or if you make payments through a bill pay service, then please make sure
 your new total monthly payment amount is updated with your service provider.


 Payment Change Breakdown
 Below are the escrow items we anticipate collecting for and paying on your behalf over the next 12 months. To calculate your new
 monthly escrow payment of $228.29, we added up the actual or estimated tax and insurance payments for the next 12 months
 beginning with the August 2019 payment and divided the total by 12. Included for the comparison are the Annual Payments we
 projected to pay during the last analysis cycle, as displayed in detail in the history portion of the escrow analysis statement.



 Description                                     Current Annual Payment                            Projected Annual Payment
 Taxes                                                      $1,494.78                                           $1,620.42
 Insurance                                                  $1,119.00                                           $1,119.00

 TOTAL                                                              $2,613.78                                              $2,739.42



 Prior Year Account History and Coming Year Projections
 This statement itemizes your actual escrow account transactions since your previous analysis statement or initial disclosure and
 projects payments, disbursements and balances for the coming year. The projections from your previous escrow analysis are included with
 the actual payments and disbursements for the prior year. By comparing the actual escrow payment with the previous projections listed, you can
 determine where a difference may have occurred. When applicable, the letter "E" beside an amount indicates that a payment or disbursement has
 not yet occurred but is estimated to occur as shown. An asterisk (*) beside an amount indicates a difference from projected activity either in the
 amount or date.

 Projections are included to ensure sufficient funds are available to pay your taxes and/or insurance for the coming year. Under Federal Law
 (RESPA) the lowest monthly balance in your escrow account should be no less than $456.58 or 1/6th of the total annual projected disbursement
 from your escrow account, unless your mortgage documents or state law specifies otherwise.

 Your projected anticipated lowest account balance of $1,928.68- will be reached in June 2020. When subtracted from your minimum required
 balance of $456.58, an Escrow Shortage results in the amount of $1,067.70. These amounts are indicated with LP. You will receive an Annual
 Escrow Account Disclosure Statement reflecting the actual disbursements at the end of the next escrow analysis cycle. However, you should keep
 this statement for your own records for comparison. If you have any questions about this statement, please call our Customer Service Department
 toll free at 1-877-744-2506.




    When you provide a check as payment, you authorize us either to use the information from your check to make a one-time electronic fund transfer from your account, or to process the payment as a
    check transaction. When we use information from your check to make an electronic fund transfer, funds may be withdrawn from your account as soon as the same day we receive your payment, and
    you will not receive your check back from your financial institution. If you do not want us to use the information from your check to make a one time electronic funds transfer or if you have any
    questions, please call us at the phone number shown on the front of this statement.




                                                                                                                                                                                      Page 2 of 3


Change of name or address
If your contact information has changed, please give us the new
information below.

Name (first, middle, last)


Address (number and street)                                                                    Suite no.


City                                                               State                       Zip code


Home telephone                                             Business telephone                  Extension

(           )                                              (         )
E-mail address




                     17-51495-amk                   Doc           FILED 06/26/19                    ENTERED 06/26/19 13:49:29                                   Page 5 of 6
                                                       PHH Mortgage Services
                                                       P.O. Box 5452
                                                       Mt. Laurel, NJ 08054-5452


Your annual escrow statement (continued)                                                     Loan numbe
May 28, 2019                                                                                 Questions?
                                                                                             Visit us at
           EST DAVID A RICHARDSON
                                                                                             www.MortgageQuestions.com
           356 FRANKLIN AVE
           BARBERTON, OH 44203-2806                                                          Call toll free 1-877-744-2506
                                                                                             Fax 1-856-917-8300




        Escrow account projections for the coming year
                                        Anticipated amounts          Anticipated amounts
                                               paid into your             paid out of your           Anticipated escrow                       Required escrow
Date            Description              escrow account ($)           escrow account ($)             account balance ($)                    account balance ($)
                Opening balance                                                                              - 1,700.45                            684.81
Aug 2019                                            228.29                                                   -1,472.16                             913.10
Sep 2019                                            228.29                                                   -1,243.87                           1,141.39
Oct 2019                                            228.29                                                   -1,015.58                           1,369.68
Nov 2019                                            228.29                                                     -787.29                           1,597.97
Dec 2019                                            228.29                                                     -559.00                           1,826.26
Jan 2020        COUNTY TAX                          228.29                         810.21                    -1,140.92                           1,244.34
Feb 2020                                            228.29                                                     -912.63                           1,472.63
Mar 2020                                            228.29                                                     -684.34                           1,700.92
Apr 2020        HAZARD INS.                         228.29                      1,119.00                     -1,575.05                             810.21
May 2020                                            228.29                                                   -1,346.76                           1,038.50
Jun 2020        COUNTY TAX                          228.29                         810.21                    -1,928.68                             456.58 LP
Jul 2020                                            228.29                                                   -1,700.39                             684.87
Total                                            $2,739.48                     $2,739.42

                                           LP - indicates your required escrow lowest balance


        Prior year account History
                                                         Amounts paid into                    Amounts paid out of                              Escrow account
                                                       your escrow account                   your escrow account                                      balance
Date            Description               Anticipated ($)         Actual ($)    Anticipated ($)         Actual ($)        Anticipated ($)            Actual ($)
                Opening balance                                                                                               1,291.93             -2,819.42
Aug 2018        HAZARD INS.                     217.81                     *            93.25                    *            1,416.49             -2,819.42
Aug 2018        HAZARD INS.                                                                                93.25*             1,416.49             -2,912.67
Sep 2018        HAZARD INS.                     217.81                     *            93.25                    *            1,541.05             -2,912.67
Sep 2018        HAZARD INS.                                                                                93.25*             1,541.05             -3,005.92
Oct 2018        HAZARD INS.                     217.81           871.62 *               93.25                    *            1,665.61             -2,134.30
Oct 2018        HAZARD INS.                                                                                93.25*             1,665.61             -2,227.55
Nov 2018        HAZARD INS.                     217.81                     *            93.25                    *            1,790.17             -2,227.55
Nov 2018        HAZARD INS.                                                                                93.25*             1,790.17             -2,320.80
Dec 2018        HAZARD INS.                     217.81           435.62 *               93.25                    *            1,914.73             -1,885.18
Dec 2018        HAZARD INS.                                                                                93.25*             1,914.73             -1,978.43
Jan 2019        HAZARD INS.                     217.81           435.62 *               93.25                    *            2,039.29             -1,542.81
Jan 2019        COUNTY TAX                                                                              810.21*               2,039.29             -2,353.02
Jan 2019        HAZARD INS.                                                                                93.25*             2,039.29             -2,446.27
Feb 2019        COUNTY TAX                      217.81           217.81                740.78                    *            1,516.32             -2,228.46
Feb 2019        HAZARD INS.                                                             93.25                    *            1,423.07             -2,228.46
Feb 2019        HAZARD INS.                                                                                93.25*             1,423.07             -2,321.71
Mar 2019        HAZARD INS.                     217.81           247.81 *               93.25                    *            1,547.63             -2,073.90
Mar 2019        HAZARD INS.                                                                                93.25*             1,547.63             -2,167.15
Apr 2019        HAZARD INS.                     217.81           217.81                 93.25                    *            1,672.19             -1,949.34
May 2019        HAZARD INS.                     217.81          1,742.48 E              93.25                    E            1,796.75               -206.86
May 2019        HAZARD INS.                                                E                          1,119.00E               1,796.75             -1,325.86
Jun 2019        HAZARD INS.                     217.81           217.81 E               93.25                    E            1,921.31             -1,108.05
Jun 2019        COUNTY TAX                                                 E                            810.21E               1,921.31             -1,918.26
Jul 2019        COUNTY TAX                      217.81           217.81 E              754.00                    E            1,385.12             -1,700.45
Jul 2019        HAZARD INS.                                                             93.25                    *            1,291.87             -1,700.45
Total                                         2,613.72          4,604.39             2,613.78         3,485.42




                                                                                                                                              Page 3 of 3

              17-51495-amk        Doc   FILED 06/26/19             ENTERED 06/26/19 13:49:29                          Page 6 of 6
